F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              MAR 22 2001
                             FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    LANCE CONWAY WOOD,

                Petitioner-Appellant,

    v.                                                      No. 00-4106
                                                       (D.C. No. 97-CV-94-S)
    STATE OF UTAH,                                           (D. Utah)

                Respondent-Appellee.


                              ORDER AND JUDGMENT             *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner seeks to appeal the district court’s denial of his petition for writ

of habeas corpus, filed pursuant to 28 U.S.C. § 2254. To do so, he must obtain



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
a certificate of appealability from this court. 28 U.S.C. § 2253(c)(1)(A). We will

issue a certificate of appealability only if petitioner “has made a substantial

showing of the denial of a constitutional right.” § 2253(c)(2).

       In his pro se brief on appeal, petitioner complains of ineffective assistance

of trial and appellate counsel. He also raises an “obstruction of justice” issue,

alleging that actions or inactions by the parole department were the cause of his

involvement in the crimes for which he was convicted. Even allowing for liberal

construction, petitioner did not present these issues to the district court, and we

will not consider them for the first time on appeal.   See Rhine v. Boone , 182 F.3d

1153, 1154 (10th Cir. 1999),    cert. denied , 528 U.S. 1084 (2000). Because he has

not properly preserved any claims for appellate review, petitioner cannot make

a substantial showing of the denial of a constitutional right. We therefore DENY

the application for a certificate of appealability and DISMISS the appeal.



                                                       Entered for the Court



                                                       Michael R. Murphy
                                                       Circuit Judge




                                             -2-